Case 2:20-cr-00015-Z-BR Document 1686 Filed 06/09/21 Page1of1 PagelD 6710

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff,
v. 2:20-CR-15-Z-BR-(34)
LEONARDO ORTUNO-PALACIOS
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On May 24, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Leonardo Ortuno-Palacios filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Leonardo Ortuno-Palacios was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Leonardo Ortuno-Palacios; and ADJUDGES Defendant Leonardo Ortuno-Palacios guilty
of Count One of the Superseding Information in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, June f- 2021,

 

UNITED STATES DISTRICT JUDGE

inf HEW J. KACSMARYK

 
